Exhibit 10.1

 

EXECUTION VERSION

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the 20th day
of April 2015, by and between Clayton G. Wilson (the “Executive”), a Florida
resident, and Alico, Inc., a Florida corporation (the “Company”).

 

Recitals

 

WHEREAS, the Company desires to employ the Executive to serve as the Chief
Executive Officer of the Company, effective as of November 22, 2013 (the
“Effective Date”) and the Executive desires to accept such positions with the
Company.

 

Agreement

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties agree as follows:

 

1.  Employment.  The Company hereby employs the Executive as its Chief Executive
Officer of the Company, and the Executive hereby accepts such employment,
effective as of the Effective Date, upon the terms and conditions set forth
herein.  Except as otherwise expressly provided herein and in the
Indemnification Agreement previously executed by the Company and the Executive,
this Agreement (including the exhibits that are an integral part of it) sets
forth the terms and conditions of the Executive’s employment by the Company,
represents the entire agreement of the parties with respect to that subject, and
supersedes all prior understandings and agreements with respect to that
subject.  Every reference in this Agreement to an Exhibit is to an exhibit to
this Agreement.  As used in this Agreement, the capitalized terms that are
defined on Exhibit A have the respective definitions attributed to them on
Exhibit A, and those definitions are incorporated by reference in this
Agreement.

 

2.  Position and Duties.

 

(a)                                 Duties.  The Executive shall be employed by
the Company as Chief Executive Officer, and shall be appointed, effective as of
the Effective Date, to serve as a member of the Company’s Board of Directors
(the “Board”) and thereafter shall be nominated by the Company for reelection as
a member of the Board as the Executive’s term as a director expires.  The
Executive shall be responsible for the general management of the affairs of the
Company, taking into account duties to be performed by any Chairman of the
Board, and shall perform all duties incidental to such positions which may be
required by law and all such other duties as may be reasonably assigned by the
Board and are consistent with the duties normally associated with a chief
executive officer of a public corporation.  The Executive is not required,
however, to serve on behalf of the Company or a subsidiary of the Company as an
agent, officer, director, manager, partner, trustee, employee or contractor for
any benefit plan or any welfare plan of the Company without his express
approval, which he may withhold in his sole discretion.  The Executive shall
report directly to the Board.  For administrative purposes, the Company may
designate the Executive as being employed by one or more of its affiliates
pursuant to the terms of this Agreement, but the designation will not relieve
the Company from any of its obligations under this Agreement, except to the
extent that they are fully performed by the designated subsidiary.

 

--------------------------------------------------------------------------------


 

(b)                                 Engaging in Other Employment.  While
employed by the Company, except as otherwise approved by the Board or as
provided by any contract to which the Company or any of its subsidiaries is a
party, the Executive shall devote substantially all of his working time and
attention to the Company and its affiliates and shall not be employed by any
other person or entity.  Notwithstanding the foregoing or the provisions of
Section 10(b) of this Agreement, the Executive is permitted to do any of the
following while he is employed by the Company or any of its subsidiaries: 
(i) serve as an owner, manager, officer, director or trustee of any entity that
directly or indirectly owns any interest in the Company; (ii) if approved in
advance by resolution of the Board, serve as an owner, officer, director or
manager of any other for-profit business entity, so long as it is not engaged in
a business that competes with the Company; (iii) serve as an owner, manager,
officer, director, and employee of any of the business entities listed on
Exhibit C to this Agreement, whether or not any of them engages in a business
that competes with the Company; (iv) make a passive investment in less than 1%
of the outstanding equity of any business entity that is traded on any national,
regional or international stock exchange or in the over-the-counter market,
whether or not the business entity is engaged in a business that competes with
the Company; and (v) participate in a reasonable number of civic, industry,
charitable, community, educational, professional and  similar organizations,
including serving as an officer or member of a board of directors of any
nonprofit organization; provided in each case that the activity or service does
not materially interfere with the regular performance of the Executive’s duties
and responsibilities under this Agreement.

 

(c)                                  Loyal and Conscientious Performance.  The
Executive shall act at all times in compliance with the written policies,
rules and decisions adopted from time to time by the Company, its Board and any
employing affiliates and perform all of the duties and obligations required of
him by this Agreement in a loyal and conscientious manner.

 

(d)                                 Location.  The Executive’s principal place
of business shall be at the principal executive offices of the Company in Fort
Myers, Florida.  Except for required business travel, the Executive will not be
required to relocate to a new principal place of business that is more than
50 miles from any material property of the Company or its subsidiaries.

 

3.  Term of Employment.  The term of the Executive’s employment pursuant to this
Agreement shall commence on the Effective Date and end on the second anniversary
of the Effective Date, subject to extension and termination pursuant to the
provisions of this Agreement (the “Term”).  The Term will be automatically
extended for a one-year period on the second and each ensuing anniversary of the
Effective Date unless either the Company or the Executive provides written
notice to the other party no later than 60 days in advance of the expiration of
then-current Term that the period of the Executive’s employment pursuant to this
Agreement shall not be extended.  As used in this Agreement, the word “Term”
means the initial two-year period of employment specified in this Agreement and
includes any and every one-year extension of the period of employment under this
Agreement.

 

4.  Annual Cash Compensation.

 

(a)                                 Annual Base Salary.  During the Term and
retroactive to January 1, 2014, the Company shall pay to the Executive in
installments an annual base salary, not less often than monthly, at an annual
rate of not less than $350,000 (“Annual Base Salary”).  The Company and

 

2

--------------------------------------------------------------------------------


 

the Executive acknowledge that, before their execution of this Agreement, the
Company paid the Executive a base salary at the annual rate of $150,000 for his
services as Chief Executive Officer of the Company.  Accordingly, the Company
shall pay to the Executive within 20 days after their execution of this
Agreement the additional amount of base salary that is owed to the Executive for
the retroactive period (that is, the cumulative amount of Annual Base Salary
payable to the Executive for the period beginning on January 1, 2014 and ending
on the execution date of this Agreement, minus the cumulative amount of base
salary actually paid to the Executive for that period).  The Annual Base Salary
shall be reviewed by the Board or the Compensation Committee of the Board (the
“Committee”) at least annually for increase, and the Annual Base Salary as so
adjusted shall be the “Annual Base Salary” for all purposes of this Agreement. 
The Company shall not reduce the Annual Base Salary during the Term of this
Agreement without the advance written approval of the Executive.

 

(b)                                 Short-Term Incentive Plan.  For each fiscal
year of the Company during the Term, the Executive shall be eligible for an
annual incentive compensation award with an annual target opportunity in an
amount equal to 75% of the Annual Base Salary (the “Target Bonus Opportunity”)
and with the amount of the award for each fiscal year to be determined by the
Board or the Committee from time to time.  The short-term incentive compensation
earned by the Executive with respect to any fiscal year (the “Annual Bonus”)
shall be paid to the Executive within two and a half months following the fiscal
year for which it was earned, subject to the Executive’s continued employment
through the payment date.  The Company shall not reduce the Target Bonus
Opportunity during the Term of this Agreement without the advance written
approval of the Executive.

 

5.  Equity Awards.

 

(a)                                 Restricted Stock Awards.  In the third
quarter of fiscal year 2015, the Company shall award the Executive an initial
equity grant (the “Sign-On Grant”) of 4,500 restricted shares of the Company’s
common stock (the “Restricted Shares”) without any obligation to pay any
purchase price for the shares.  Subject to the Executive’s continued employment
through the applicable vesting date and to the achievement of performance goals
to be established by the Committee on or before the date of grant, the
Restricted Shares shall vest at the rate of 20 percent per year on each of the
first five anniversaries of the date of grant and shall vest fully and
immediately upon a Change in Control (as defined in Exhibit A) of the Company or
a termination of the Executive’s employment under this Agreement by the
Executive with Good Reason (as defined on Exhibit A) or by the Company without
Cause (as defined in Exhibit A).  The Company shall deliver to the Executive, at
least 10 days before the date when it must be accepted by the Executive to
prevent the award of the Restricted Shares from becoming void or invalid, any
restricted stock agreement or other document that is required to be executed by
him to accept the award of the Restricted Shares.

 

(b)                                 Other Equity Grants.  For each fiscal year
during the Term commencing with the 2015 fiscal year, and in addition to the
restricted stock awards to be granted pursuant to the preceding Section 5(a),
the Executive shall be eligible to participate in the Company’s Stock Incentive
Plan of 2015, or its successor, on terms and conditions that are substantially
similar to the terms and conditions of the long-term incentive awards granted to
other executive officers of the Company, as determined by the Committee from
time to time.

 

3

--------------------------------------------------------------------------------


 

6.  Employee Benefits.  During the Term, the Executive shall be eligible to
participate in all employee benefit plans, policies, programs, practices and
arrangements that the Company provides to its employees and senior executives
from time to time (each, an “Employee Benefit Plan” and, collectively, the
“Employee Benefit Plans”) on terms that are no less favorable to the Executive
than are provided by the Company to any other senior executive of the Company. 
The Executive will be entitled to 20 paid vacation days every fiscal year of the
Company, which will be credited on the first day of each fiscal year during the
Term.  In addition to the foregoing paid vacation time, the Executive will be
allowed additional days of paid holidays or other personal absent time as
determined in accordance with Company policy or as approved by the Board.  Any
unused vacation time during a fiscal year will accumulate in accordance with the
Company’s vacation policy.

 

7.  Perquisites.  During the Term, the Executive shall be eligible to receive
perquisites on a basis no less favorable than as are provided by the Company
from time to time to other executive officers of the Company.  In addition, the
Company shall make available to the Executive for use in connection with the
performance of his duties hereunder a 2013 Ford Expedition Limited with
four-wheel drive or a comparable sport utility vehicle with four-wheel drive. 
The Company shall pay all fuel, repair, insurance, maintenance and other costs
and expenses associated with the motor vehicle.

 

8.  Expense Reimbursement.  The Executive shall be reimbursed for ordinary and
reasonable travel, business, promotional, entertainment and other expenses that
are paid or incurred by him during the Term in connection with the performance
of his services for and on behalf of the Company under this Agreement
(specifically including, but not limited to, business class airfare), subject to
the Company’s expense reimbursement policies and procedures.

 

9.  Withholding.  The Company may withhold from the payments due to the
Executive for the payment of taxes and other lawful withholdings or required
Executive contributions, in accordance with applicable law.  If circumstances
arise in which such withholding or contributions are required on account of any
compensation or benefits (including, without limitation, upon the payment or
provision of any compensation or benefits pursuant to Sections 6 or 7), at a
time when there are not cash payments being made to the Executive from which
such withholding obligations can be satisfied, the Executive will deliver to the
Company amounts sufficient to fund such withholding or contribution obligations.

 

10.  Executive’s Covenants.

 

(a)                                 Confidentiality.

 

(i)  The Executive shall not, at any time use, divulge or otherwise disclose,
directly or indirectly, any confidential and proprietary information (including,
without limitation, any customer or prospect list, supplier list, acquisition or
merger target, business plan or strategy, data, records, financial information
or other trade secrets) concerning the business, policies or operations of the
Company or its affiliates (or any predecessors thereof) that the Executive may
have learned or become aware of at any time on or prior to the date hereof or
during the Term of the Executive’s employment by the Company.  The confidential
and proprietary information shall not include any information that: (A) was
independently developed by the Executive before

 

4

--------------------------------------------------------------------------------


 

the commencement of his employment with the Company; (B) is or has been publicly
disclosed by the Company or any subsidiary of the Company; and (C) is or becomes
publicly available, other than as a result of a disclosure in contravention of
this confidentiality restriction by the Executive or any person to whom the
Executive disclosed the information.  Notwithstanding the foregoing, the
Executive is permitted to disclose confidential and proprietary information of
the Company and/or its affiliates (x) to third parties and other officers,
directors and employees of the Company or its affiliates in the performance of
his duties as Chief Executive Officer of the Company, (y) to legal counsel for
the Executive, the Company or an affiliate of the Company to the extent
necessary to obtain legal advice so long as the Executive advises such legal
counsel of the confidential and/or proprietary nature of such information and
(z) to the extent required by law or a request by a court or governmental
authority (pursuant to a subpoena or otherwise) or as required to respond to a
law suit against the Executive.

 

(ii)  The Executive further acknowledges and agrees that all Company Materials
(as defined below) are the exclusive property of the Company and that, at
request of the Company upon the termination of his employment with the Company
pursuant to this Agreement (or, in the event that he continues as a director of
the Company, upon his ceasing to be a director of the Company), he shall return
to the Company all Company Materials (including all copies thereof) that are in
printed form and then in his control or possession and permanently delete from
all accessible files, folders, and document libraries all Company Materials in
digital form that are then stored on computers or other electronic devices in
his control or possession.  For purposes of this Section 10, “Company Materials”
means all models, samples, products, prototypes, computers, computer software,
computer disks, tapes, printouts, source, HTML and other code, flowcharts,
schematics, designs, graphics, drawings, photographs, charts, graphs, notebooks,
customer lists, sound recordings, other tangible or intangible manifestation of
content, and all other documents concerning the Company, any affiliate of the
Company or any predecessor of the Company or any affiliate of the Company,
whether printed, typewritten, handwritten, electronic, or stored on computer
disks, tapes, hard drives, or any other tangible medium.

 

(iii)  The Executive acknowledges that Company Materials may contain information
that is confidential and subject to the attorney-client privilege of the Company
or its affiliates or otherwise protected by attorney work product immunity. 
Except as required by law, the Executive agrees not to disclose to any person
(other than in-house or outside counsel for the Company and its affiliates) the
content or substance of (A) any such Company Materials that the Executive knows
or has notice is protected by an attorney-client privilege or attorney work
product immunity of the Company or any affiliate of the Company or (B) any
communication that the Executive may have or may have had at any time with
in-house or outside counsel for the Company and its affiliates, whether during
his employment hereunder or otherwise, regarding such Company Materials.
 Notwithstanding the foregoing, the Executive is permitted to waive any
attorney-client privilege or attorney work product privilege of the Company or
any affiliate of the Company with respect to any particular information or
communication, whether affirmatively or through the disclosure of information or
communication to a person that results in waiver of the privilege, if the waiver
or disclosure is (A) necessary to establish a legal defense for the Executive,
(B) made in reliance on, and consistent with, the advice of legal counsel,
(C) directed or authorized by the Board or legal counsel for the Company in
connection with a governmental investigation or otherwise, or (D) required by
law or to comply in good faith with an order of a court or governmental
authority, after providing the Company or its subsidiary a

 

5

--------------------------------------------------------------------------------


 

reasonable opportunity to obtain a protective order to prevent or protect the
disclosure of the applicable information or communication..

 

(b)                                 Noncompetition/Nonsolicitation.

 

(i)  During the Restricted Period (as defined below), and except as otherwise
authorized by Section 2(b) of this Agreement, the Executive agrees that he shall
not, without the prior authorization by resolution of the Board, directly or
indirectly, either as principal, agent, manager, employee, partner, shareholder,
director, officer, consultant or otherwise (A) become engaged in, involved with
or employed in any business (other than as a less-than one percent (1%) equity
owner of any corporation traded on any national, international or regional stock
exchange or in the over-the-counter market) that competes with the Company or
any of its affiliates; or (B) induce or attempt to induce any customer, client,
supplier, employee, agent or independent contractor of the Company or any of its
affiliates to reduce, terminate, restrict or otherwise alter its business
relationship with the Company or its affiliates; provided that the foregoing
shall not prohibit the Executive, individually or in association with others,
(x) from engaging in public advertisement and other forms of broad solicitation
not intended to target Company employees to fulfill hiring needs and (y) from
hiring any individual who is a former employee of the Company or any subsidiary
of the Company who has been separated from employment with the Company or the
subsidiary of the Company for more than six months.  The provisions of this
Section 10(b)(i) shall be effective only within any state within the United
States or any country outside the United States where the Company or any of its
subsidiaries conducted its business during any part of the Executive’s
employment with the Company.  The parties intend the above geographical areas to
be completely severable and independent, and any invalidity or unenforceability
of this Agreement with respect to any one area shall not render this Agreement
unenforceable as applied to any one or more of the other areas.

 

(ii)  For purposes of this Section 10(b), “Restricted Period” shall mean the
period of the Executive’s employment by the Company during the Term and the
12-month period following the Date of Termination (as defined in Exhibit A);
provided that the Company may elect, by providing the Executive with written
notice no later than 30 days prior to the one-year anniversary of the Date of
Termination, to extend the Restricted Period for 12 months until the two-year
anniversary of the Date of Termination, in which case the Company shall, in
addition to the Severance Amount described in Section 11(b)(ii) paid with
respect to the first 12-month period following the Executive’s Date of
Termination in the case of a termination by the Company without Cause or
resignation for Good Reason, and subject to the Executive’s continued compliance
with the covenants set forth in Section 10 hereof, pay to the Executive an
additional amount equal to the Severance Amount in equal installments for the
12-month period from the one-year anniversary of the Executive’s Date of
Termination until the two-year anniversary of the Executive’s Date of
Termination in accordance with the Company’s regular payroll practices.

 

(c)                                  Forfeiture and Repayments.  The Executive
agrees that, in the event that he violates the provisions of Section 10(a) and
10(b), and except for the payment of Accrued Obligations, (i) he will forfeit
and not be entitled to any further payments or benefits under this Agreement,
(ii) any stock options (“Options”) then-outstanding shall expire immediately,
and (iii) if such violation is after the termination of his employment, he will
be obligated to repay to

 

6

--------------------------------------------------------------------------------


 

the Company the sum of (x) any amounts paid (determined as of the date of
payment) after the termination of employment pursuant to Section 11 hereof and
(y) the amount of any gains realized by the Executive upon the exercise of
Options (measured by the difference between the aggregate fair market value on
the date of exercise of shares underlying the Options and the aggregate exercise
price of the Options) within the one-year period prior to the first date of the
violation.  Such amount shall be paid to the Company in cash in a single sum
within ten business days after the first date of the violation, whether or not
the Company has knowledge of the violation or has made a written demand for
payment.  Any such payment made following such date shall bear interest at a
rate equal to the prime lending rate of Citibank, N.A. (as periodically set)
plus 1%.  The forfeiture and clawback provisions of this Section 10(c) will
terminate on the date that is 18 months following the expiration of the
Restricted Period with respect to a violation of the provisions of
Section 10(b) or 60 months following the Termination Date with respect to a
violation of the provisions of Section 10(a).

 

(d)                                 Nondisparagement.  The Executive shall not
disparage the Company or any of its affiliates or their respective directors,
officers, employees as a group, agents, stockholders, successors and assigns
(both individually and in their official capacities with the Company) (the
“Company Parties”) or any Company Parties’ goods, services, employees as a
group, customers, business relationships, reputation or financial condition. 
The Company shall provide to the Executive, within ten days following the date
when it files with the United States Securities and Exchange Commission its
Quarterly Report on Form 10-Q, a list of the names of the stockholders of the
Company, to enable him to know the identity of the persons who he is prohibited
from disparaging pursuant to this Section 10(d).

 

(e)                                  Cooperation.  During the Term and
thereafter, the Executive shall cooperate with the Company and its affiliates as
reasonably requested by the Company, without additional consideration, in any
internal investigation or administrative, regulatory, or judicial proceeding
involving the Company or any of its subsidiaries that pertains to any matter
that occurred, or with which the Executive was involved or had knowledge, while
he was employed by the Company, including, without limitation, the Executive
being available to the Company or its affiliates upon reasonable notice for
interviews and factual investigations, appearing at the Company’s request to
give testimony without requiring service of a subpoena or other legal process,
volunteering to the Company all pertinent information, and turning over to the
Company all relevant documents that are or may come into the Executive’s
possession, all at times and on schedules that are reasonably consistent with
the Executive’s other permitted activities and commitments if the Executive is
then employed by the Company and otherwise taking into account the Executive’s
reasonable business obligations.  The Company promptly shall reimburse the
Executive for all reasonable out-of-pocket costs and expenses that he incurs in
providing any assistance requested by the Company under this Section 10(e),
including the reasonable fees and expenses of an attorney selected by the
Executive and reasonably acceptable to the Company to represent the Executive’s
interests in connection with any investigation or judicial, regulatory,
arbitration or administrative proceeding for which he is requested to provide
any assistance or required to testify in a deposition or otherwise.  In
addition, following the termination of the Term for any reason, the Executive
shall cooperate to the extent requested by the Company to find a suitable
replacement for the Executive under any contract between the Company or any of
its subsidiaries, on the one hand, and any of the Company’s or any of its
subsidiaries’ vendors, on the other hand; provided that the Company shall, in
consideration for

 

7

--------------------------------------------------------------------------------


 

the services to be provided to the Company by the Executive under the final
sentence of this Section 10(e), pay to the Executive a per diem rate
commensurate with his Annual Base Salary.

 

(f)                                   Scope of Restrictions.  The Executive
acknowledges that the restrictions set forth in this Section 10 are reasonable
and necessary to protect the Company’s business and goodwill, and that the
obligations under this Section 10 shall survive any termination of his
employment for the periods indicated.  The Executive acknowledges that if any of
these restrictions or obligations is found by a court having jurisdiction to be
unreasonable or overly broad or otherwise unenforceable, he and the Company
agree that the restrictions or obligations shall be modified by the court so as
to be reasonable and enforceable and, if so modified, shall be fully enforced.

 

(g)                                  Consideration; Survival.  The Executive
acknowledges and agrees that the compensation and benefits provided in this
Agreement constitute adequate and sufficient consideration for the covenants
made by the Executive in this Section 10.  As further consideration for the
covenants made by the Executive in this Section 10, the Company has provided and
will provide the Executive certain proprietary and other confidential
information about the Company, including, but not limited to, business plans and
strategies, budgets and budgetary projections, income and earnings projections
and statements, cost analyses and assessments, and/or business assessments of
legal and regulatory issues.

 

11.  Termination of Employment.

 

(a)                                 In General.  Notwithstanding anything to the
contrary contained herein, the Executive’s employment with the Company pursuant
to this Agreement may be terminated at any time prior to the end of the Term
(i) by the Executive by delivering to the Company a Notice of Termination (as
defined on Exhibit A); (ii) by the Company by delivering to the Executive a
Notice of Termination; or (iii) upon the death or due to the Disability (as
defined on Exhibit A) of the Executive.

 

(b)                                 Termination without Cause or Resignation for
Good Reason.  If, during the Term, the Executive’s employment is terminated
(x) by the Company other than for Cause (as defined in Exhibit A), death or
Disability or (y) by the Executive for Good Reason (as defined in Exhibit A),
the Executive shall be entitled to the compensation and benefits set forth in
Section 11(b)(i) and 11(b)(ii) (the “Severance Payments”):

 

(i)  Compensation Other Than Severance Payments.  The Company shall pay to the
Executive (A) the Accrued Obligations (as defined in Exhibit A) in a cash lump
sum within 30 days after the Date of Termination, (B) any rights or payments,
except for any severance benefits, that are vested benefits or that the
Executive is otherwise entitled to receive at or subsequent to the Date of
Termination under any Employee Benefit Plan or any other contract or agreement
with the Company or any of its subsidiaries, which shall be payable in
accordance with the terms of such contract or agreement or Employee Benefit
Plan, except as explicitly modified by this Agreement (collectively, the “Vested
Benefits”), and (C) any Annual Bonus that has been earned but not paid as of the
Date of Termination, which the Company shall pay at the time provided in
Section 4(b) even though the Executive is no longer employed by the Company at
that time.

 

8

--------------------------------------------------------------------------------


 

(ii)  Severance Benefits.  Subject to the Executive’s execution of a release
substantially in the form attached hereto as Exhibit B (the “Release”) and the
Release becoming effective and irrevocable in accordance with its terms by no
later than the 55th day immediately following the date that the Executive incurs
a “separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) (the “Release Deadline”) and the
Executive’s continued compliance with the covenants set forth in Section 10
hereof, the Company shall pay to the Executive an amount equal to the sum of
(i) the Executive’s Annual Base Salary and (ii) the amount of Annual Bonus
earned by the Executive for the most recently completed fiscal year (whether or
not it has been paid as of the Date of Termination) or, if the Date of
Termination occurs prior to the time that the Executive was eligible to earn
such a bonus, the Executive’s Target Bonus Opportunity (the “Severance
Amount”).  The Severance Amount shall be paid to the Executive in equal
installments for the one-year period following the Executive’s Date of
Termination in accordance with the Company’s regular payroll practices.

 

(c)                                  Termination of Employment for Death or
Disability.  The Executive’s employment with the Company will terminate
automatically on the date of his death.  The Company may terminate the
employment of Executive upon his Disability by delivering to the Executive or
his guardian a Notice of Termination.  If the Executive dies or his employment
is terminated by the Company for Disability, any and all outstanding stock
options and stock appreciation rights that have been granted to the Executive by
the Company and have vested as of the Date of Termination shall remain
exercisable for the longer of their stated term or 90 days following the Date of
Termination, and the Company shall pay to the Executive or the guardian or
personal representative of his estate (as applicable) (i) the Accrued
Obligations in a cash lump sum within 30 days after the Date of Termination,
(ii) the Vested Benefits, which shall be payable in accordance with the terms of
the contracts, agreements or Employee Benefit Plans under which the Vested
Benefits are provided, except as explicitly modified by this Agreement, and
(iii) any Annual Bonus that has been earned but not paid as of the Date of
Termination, which the Company shall pay at the time provided in
Section 4(b) even though the Executive is no longer employed by the Company at
that time.

 

(d)                                 Resignation by the Executive without Good
Reason.  If the Executive’s employment is terminated by the Executive other than
with Good Reason (and not due to Disability), any and all outstanding stock
options and stock appreciation rights that have been granted to the Executive by
the Company and have vested as of the Date of Termination shall remain
exercisable for the longer of their stated term or 90 days following the Date of
Termination, and the Company shall pay to the Executive (i) within 30 days of
the Date of Termination, to the extent not theretofore paid, (A) any earned but
unpaid Annual Base Salary through the Date of Termination, (B) any of the
Executive’s business expenses that are reimbursable, but have not been
reimbursed as of the Date of Termination and (C) any accrued vacation pay and
(ii) the Vested Benefits, which shall be payable in accordance with the terms of
the contracts, agreements or Employee Benefit Plans under which the Vested
Benefits are provided, except as explicitly modified by this Agreement.

 

(e)                                  Termination for Cause.  If the Executive’s
employment is terminated by the Company for Cause, any and all outstanding stock
options, restricted stock awards and stock appreciation rights that have been
granted to the Executive by the Company and are not vested on the Termination
Date shall be automatically forfeited and cancelled without any consideration

 

9

--------------------------------------------------------------------------------


 

as of the Date of Termination, and the Company shall pay to the Executive
(i) within 30 days of the Date of Termination, to the extent not theretofore
paid, (A) any earned but unpaid Annual Base Salary through the Date of
Termination, (B) any of the Executive’s business expenses that are reimbursable,
but have not been reimbursed as of the Date of Termination and (C) any accrued
vacation pay and (ii) the Vested Benefits, which shall be payable in accordance
with the terms of the contracts, agreements or Employee Benefit Plans under
which the Vested Benefits are provided, except as explicitly modified by this
Agreement.

 

(f)                                   Effect of Termination on Other Positions. 
If, on the Date of Termination, the Executive is a member of the Board or the
board of directors of any of the Company’s affiliates, or holds any other
position with the Company or its affiliates, the Executive shall be deemed to
have resigned from all such positions as of the Date of Termination.  The
Executive agrees to execute a letter of resignation and take such other
reasonable actions as the Company may request to effect such resignation.

 

(g)                                  No Mitigation Duty.  The amounts payable to
the Executive pursuant to this Sections 11 will not be reduced by the amount of
any income that the Executive earns or could earn from alternative employment
following the Date of Termination.  The Company waives any duty that the
Executive might have under law to mitigate his damages by seeking alternative
employment.

 

12.  Administration.  Subject to Section 21, no right or benefit under this
Agreement shall be subject to anticipation, alienation, sale, assignment,
pledge, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, pledge, encumber or charge such rights or benefits shall be void.

 

13.  Notice.  Any notice to be given hereunder by either party to the other must
be in writing and be effectuated either by personal delivery in writing or by
mail, registered or certified, postage prepaid, with return receipt requested. 
Mailed notices shall be addressed to the parties at the following addresses:

 

If to the Company:

 

Chairman, Compensation Committee
c/o Alico, Inc.
10070 Daniels Interstate Court
Suite 100
Fort Myers, Florida 33913

 

If to the Executive:

 

At the most recent contact information on file in the payroll records of the
Company.

 

A validly given notice will be effective on the earlier of its receipt, if it is
personally delivered in writing, or on the fifth day after it is postmarked by
the United States Postal Service, if it is delivered by certified or registered,
postage-prepaid, United States mail.

 

10

--------------------------------------------------------------------------------


 

14.  Waiver of Breach.  The waiver by any party to a breach of any provision in
this Agreement cannot operate or be construed as a waiver of any subsequent
breach by a party.

 

15.  Severability.  The invalidity or unenforceability of any particular
provision in this Agreement shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if the invalid or
unenforceable provision were omitted.

 

16.  Amendment.  No modifications or amendments of the terms and conditions
herein shall be effective unless in writing and signed by the parties or their
respective duly authorized agents.

 

17.  Authorization.  The execution, delivery, and performance of this Agreement
by the Company have been duly authorized by all requisite corporate action of
the Company.  This Agreement has been properly executed on behalf of the Company
by a duly authorized representative.

 

18.  Counterparts.  The parties may execute this Agreement in counterparts and
by manual or facsimile signature.  Each executed counterpart of this Agreement
will constitute an original document, and all executed counterparts, together,
will constitute the same agreement.  This Agreement will become effective as of
the Effective Date when it has been signed by both the Company and the Executive
and will survive the termination of the Executive’s employment with the Company
pursuant to this Agreement.

 

19.  Recurring Words.  As used in this Agreement: (i) the word “days” refers to
calendar days, including Saturdays, Sundays and holidays; (ii) the term “fiscal
year” means the fiscal year of the Company beginning on October 1 of each
calendar year and ending on September 30 of the ensuing calendar year; (iii) the
word “law” includes a code, rule, statute, ordinance or regulation and the
common law arising from final, nonappealable decisions of state and federal
courts in the United States of America; (iv) the word “person” includes, in
addition to a natural person, a trust, group, syndicate, corporation,
cooperative, association, partnership, business trust, joint venture, limited
liability company, unincorporated organization, and a governmental authority;
(v) the term “governmental authority” includes a government, a central bank, a
public body or authority, and any governmental body, agency, authority,
department, or subdivision, whether domestic or foreign or local, state,
regional, or national; and (vi) the word “affiliate,” when used in reference to
any specified person, means any other person that directly or indirectly
controls, is controlled by, or is under common control with the specified person
pursuant to direct or indirect possession of the power to direct or cause the
direction of the management and policies of the specified person, whether by
contract, through the ownership of voting securities or otherwise, but, for all
purposes of this Agreement, none of the following persons will be treated as an
affiliate of the Company, unless the person becomes controlled by the Company: 
734 Agriculture, LLC; 734 Citrus Holdings, LLC; 734 Investors, LLC; any member
of 734 Agriculture, LLC or 734 Investors, LLC; and any person (other than the
Company and its consolidated subsidiaries) that is controlled by 734
Agriculture, LLC, 734 Investors, LLC, or any of their respective members or
subsidiaries.

 

20.  Governing Law and Forum Selection.  This Agreement shall be interpreted,
construed and governed according to the laws of the State of Florida, without
reference to conflicts of law principles thereof.  The parties agree that any
dispute, claim, or controversy

 

11

--------------------------------------------------------------------------------


 

based on common law, equity, or any federal, state, or local statute, ordinance,
or regulation (other than workers’ compensation claims) arising out of or
relating in any way to the Executive’s employment, the terms, benefits, and
conditions of employment, or concerning this Agreement or its termination and
any resulting termination of employment, including whether such a dispute is
arbitrable, shall be settled by arbitration.  Notwithstanding the foregoing, any
party to this Agreement may commence a proceeding in any court of competent
jurisdiction to enter a judgment of any award rendered in the arbitration or to
enforce any arbitration award or a settlement resulting from mediation or
negotiation of the parties.  This agreement to arbitrate includes but is not
limited to all claims for any form of illegal discrimination, improper or unfair
treatment or dismissal, and all tort claims.  The Executive will still have a
right to file a discrimination charge with a federal or state agency, but the
final resolution of any discrimination claim will be submitted to arbitration
instead of a court or jury. The arbitration proceeding will be conducted under
the employment dispute resolution arbitration rules of the American Arbitration
Association in effect at the time that a demand for arbitration under the
rules is made, and such proceeding will be conducted in the English language by
a sole arbitrator in Polk County, Florida, and governed by the Florida
Arbitration Act and the substantive laws of the State of Florida, without regard
to any applicable state’s choice of law provisions. The decision of the
arbitrator(s), including determination of the amount of any damages suffered,
will be exclusive, final, and binding on all parties, their heirs, executors,
administrators, successors and assigns and will not be subject to appeal,
review, or re-examination by a court or the arbitrator, except for  fraud,
perjury, manifest clerical error, or evident partiality or misconduct by the
arbitrator that (in each case) prejudices the rights of a party to the
arbitration. Each party will bear its own expenses in the arbitration for
arbitrators’ fees and attorneys’ fees, for its witnesses, and for other expenses
of presenting its case.  Other arbitration costs, including administrative fees
and fees for records or transcripts, will be borne equally by the parties.

 

21.  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their permitted successors, assigns, legal
representatives and heirs, but neither this Agreement nor any rights hereunder
shall be assignable by the Executive. This Agreement is not assignable by the
Company without the advance written consent of the Executive, which he may
withhold in his sole discretion, except that the Company any assign this
Agreement without the consent of the Executive to any direct or indirect
successor in interest to all or substantially all its assets or business
(whether pursuant to a sale, merger, exchange, consolidation or reorganization
transaction) that, at the closing of the transaction, expressly assumes in
writing this Agreement and agrees to perform all the obligations of the Company
under it.  The Company will require any successor in interest to all or
substantially all its assets or business to assume expressly and agree in
writing to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no succession had taken place.

 

22.  Code Section 409A.  It is the intention of the Company and the Executive
that this Agreement will not result in unfavorable tax consequences to the
Executive under Section 409A. To the extent applicable, it is intended that this
Agreement comply with the provisions of Section 409A.  This Agreement will be
administered and interpreted in a manner consistent with this intent, and any
provision that would cause this Agreement to fail to satisfy Section 409A will
have no force and effect until amended to comply therewith (which amendment may
be retroactive to the extent permitted by Section 409A).  The Company and the
Executive agree to

 

12

--------------------------------------------------------------------------------


 

work together in good faith in an effort to comply with Section 409A including,
if necessary, amending this Agreement based on further guidance issued by the
Internal Revenue Service from time to time, provided that the Company shall not
be required to assume any increased economic burden.  Notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A, the Executive
shall not be considered to have terminated employment with the Company for
purposes of this Agreement and no payments shall be due to him under this
Agreement which are payable upon his termination of employment until he would be
considered to have incurred a “separation from service” from the Company within
the meaning of Section 409A.  To the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement during the six-month period immediately following the Executive’s
termination of employment shall instead be paid in a lump sum on the first day
of the seventh month following his termination of employment (or upon his death,
if earlier).  In addition, for purposes of this Agreement, each amount to be
paid or benefit to be provided to the Executive pursuant to this Agreement shall
be construed as a separate identified payment for purposes of Section 409A. 
With respect to expenses eligible for reimbursement or in-kind benefits provided
under the terms of this Agreement, (i) the amount of such expenses eligible for
reimbursement or in-kind benefits provided in any taxable year shall not affect
the expenses eligible for reimbursement or in-kind benefits provided in another
taxable year, (ii) any reimbursements of such expenses and the provision of any
in-kind benefits shall be made no later than the end of the fiscal year
following the fiscal year in which the related expenses were incurred, except,
in each case, to the extent that the right to reimbursement does not provide for
a “deferral of compensation” within the meaning of Section 409A, provided that
with respect to any reimbursements for any taxes to which the Executive becomes
entitled under the terms of this Agreement, the payment of such reimbursements
shall be made by the Company no later than the end of the fiscal year following
the fiscal year in which the Executive remits the related taxes, and (iii) the
right to reimbursement or in-kind benefit shall not be subject to liquidation or
exchange for another benefit.

 

23.  Limitations on Payments under Certain Circumstances.

 

(a)                                 Notwithstanding any other provisions of this
Agreement, in the event that any payment or benefit received or to be received
by the Executive (including any payment or benefit received in connection with a
change in control or the termination of the Executive’s employment, whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement) (all such payments and benefits, including the Severance Payments,
being hereinafter referred to as the “Total Payments”) would constitute an
“excess parachute payment” within the meaning of Section 280G of the Code that
would be subject (in whole or part), to any excise tax imposed under
Section 4999 of the Code (the “Excise Tax”), then, after taking into account any
reduction in the Total Payments provided by reason of Section 280G of the Code
in such other plan, arrangement or agreement, the Severance Payments shall be
reduced to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax but only if (i) the net amount of such Total Payments,
as so reduced (and after subtracting the net amount of federal, state and local
income taxes on such reduced Total Payments and after taking into account the
phaseout of itemized deductions and personal exemptions attributable to such
reduced Total Payments) is greater than or equal to (ii) the net amount of such
Total Payments

 

13

--------------------------------------------------------------------------------


 

without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which the Executive would be subject in respect of such unreduced Total Payments
and after taking into account the phaseout of itemized deductions and personal
exemptions attributable to such unreduced Total Payments). If a reduction in the
Severance Payments is necessary pursuant to this Section 23(a), then the
reduction shall occur by first reducing the Severance Amount payable pursuant to
Section 11(b)(ii) and then by reducing accelerated vesting of performance-based
equity awards (based on the reverse order of the date of grant), and finally by
reducing the accelerated vesting of other equity awards (based on the reverse
order of the date of grant).

 

(b)                                 For purposes of determining whether and the
extent to which the Total Payments shall be subject to the Excise Tax, (i) no
portion of the Total Payments the receipt or enjoyment of which the Executive
shall have waived at such time and in such manner as not to constitute a
“payment” within the meaning of Section 280G(b) of the Code shall be taken into
account, (ii) no portion of the Total Payments shall be taken into account
which, based on the determination of a nationally recognized certified public
accounting firm that is selected by the Company, and reasonably acceptable to
the Executive, for purposes of making the applicable determinations under this
Section 23 (the “Accounting Firm”), does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments shall be taken into account which, based on the
determination of the Accounting Firm, constitutes reasonable compensation for
services actually rendered, within the meaning of Section 280G(b)(4)(B) of the
Code, in excess of the “base amount” within the meaning of Section 280G(b)(3) of
the Code allocable to such reasonable compensation, and (iii) the value of any
non-cash benefit or any deferred payment or benefit included in the Total
Payments shall be determined by the Accounting Firm in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.

 

(c)                                  At the time that payments are made under
this Agreement, the Company shall provide the Executive with a written statement
setting forth the manner in which such payments were calculated and the basis
for such calculations including, without limitation, any opinions or other
advice the Company has received from the Accounting Firm or other advisors or
consultants (and any such opinions or advice which are in writing shall be
attached to the statement).

 

(d)                                 For purposes of clarity, the Executive shall
not be entitled to any form of tax gross-up in connection with Section 280G of
the Code or Section 4999 of the Code under any circumstances

 

24.  Payments After Default.  Notwithstanding anything to the contrary in this
Agreement, and without limiting the Executive’s rights at law or in equity, if
the Company fails or refuses to pay or provide to the Executive on a timely
basis any payment or benefit due under Section 11 of this Agreement in
accordance with its terms, the severance benefits payable to the Executive under
Section 11(b)(ii) will be increased, extended and continued, in each case, by
one additional day for each day that the Company fails or refuses to pay them. 
In addition, if the Company fails to pay to the Executive when due any
compensation, Accrued Obligations, severance payments or other cash sum payable
to the Executive pursuant to any provision of this

 

14

--------------------------------------------------------------------------------


 

Agreement, the Company shall pay to the Executive, on demand, interest on the
unpaid amount, from the date when due until paid in full, at a simple annual
rate equal to the prime lending rate of Citibank, N.A. (as periodically set)
plus 1%.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

ALICO, INC.

 

 

 

 

 

By:

/s/ Gregory Eisner

 

 

Name:

Gregory Eisner

 

 

Title:

Chair, Compensation Committee

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Clayton G. Wilson

 

Clayton G. Wilson

 

[Signature Page to Wilson Employment Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

“Accrued Obligations” shall mean the sum of (w) any earned but unpaid Annual
Base Salary through the Date of Termination, (x) any of the Executive’s business
expenses that are reimbursable, but have not been reimbursed as of the Date of
Termination, (y) the Executive’s Annual Bonus earned for the fiscal year
immediately preceding the fiscal year in which the Date of Termination occurs,
if such annual cash bonus has not been paid as of the Date of Termination, and
(z) any accrued vacation pay, in each case, to the extent not theretofore paid.

 

“Cause” shall mean (i) a material failure by the Executive to carry out, or
malfeasance or gross insubordination in carrying out, any of his material duties
under this Agreement, (ii) the final conviction of the Executive of a felony or
crime involving moral turpitude, (iii) an egregious act of dishonesty by the
Executive (including, without limitation, theft or embezzlement) in connection
with his employment by the Company, or a malicious action by the Executive
toward the customers or employees of the Company or any affiliate of the
Company, (iv) a material breach by the Executive of the Company’s Code of
Business Ethics or Section 10 of the Agreement, or (v) the failure of the
Executive to cooperate fully with governmental investigations involving the
Company or any affiliate of the Company unless the Executive is a subject of the
investigation or is acting in reliance on the advice of counsel or in accordance
with directions from the Board or legal counsel for the Company; provided,
however, that each act or omission described in the preceding clauses (i),
(iii), (iv) and (v) will not constitute a basis for the Company to terminate the
Executive’s employment for Cause pursuant to this Agreement unless the Executive
receives written notice from the Company identifying each act or omission that
the Board views to constitute Cause and any identified act or omission recurs
or, if curable, the identified act or omission is not reasonably cured within 30
days after the date when the Executive received the written notice from the
Company.

 

“Change in Control” shall mean any of the following:

 

(a)                                 The acquisition by any person or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a
“Group”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of more than 50% of either (i) the then outstanding
common stock of the Company (the “Outstanding Company Stock”) or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change in
Control:  (A) any acquisition directly from the Company, (B) any acquisition by
the Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any entity controlled by the Company,
(D) any acquisition by any Investor, or (E) any acquisition by any entity
pursuant to a transaction that complies with clauses (i), (ii), and (iii) of
subsection (c) of this definition;

 

(b)                                 Individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the Effective Date whose election, or

 

A-1

--------------------------------------------------------------------------------


 

nomination for election by the Company’s stockholders, was approved by (i) a
vote of at least a majority of the directors then comprising the Incumbent Board
or (ii) the holders of at least a majority of the Outstanding Company Voting
Securities, including any Investor, shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board;

 

(c)                                  Consummation of a reorganization, merger,
statutory share exchange, or consolidation or similar transaction involving the
Company or any of its subsidiaries with a third party other than any Investor,
or a sale or other disposition of all or substantially all of the assets of the
Company to a third party other than any Investor, or a sale or other disposition
to a third party other than any Investor of all or substantially all of the
assets of one or more subsidiaries of the Company that constitute all or
substantially all the assets of the Company and its subsidiaries on a
consolidated basis (a “Business Combination”), in each case, unless, following
such Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Stock and Outstanding Company Voting Securities immediately prior to
such Business Combination beneficially own, directly or indirectly, more than
50% of, respectively, the then outstanding ordinary shares (or, for a
non-corporate entity, equivalent securities) and the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent securities),
as the case may be, of the entity resulting from such Business Combination
(including, without limitation, an entity that, as a result of such transaction,
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Stock and Outstanding Company Voting Securities, as
the case may be, (ii) no person or Group (excluding any entity resulting from
such Business Combination or any parent of such entity,  any employee benefit
plan (or related trust) of the Company, such entity resulting from such Business
Combination or such parent, and any Investor) beneficially owns, directly or
indirectly, more than 50%, respectively, the then outstanding ordinary shares
(or, for a non-corporate entity, equivalent securities) of the entity resulting
from such Business Combination or the combined voting power of the then
outstanding voting securities of such entity, except to the extent that such
ownership existed prior to the Business Combination, and (iii) at least a
majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business
Combination were either (A) members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination or (B) have been appointed or elected to the Board by
an Investor;

 

(d)                                 The approval by the stockholders of the
Company of a complete liquidation or dissolution of the Company, unless the
transaction is subsequently abandoned or otherwise fails to occur; or

 

(e)                                  The Investors cease to have, in the
aggregate, beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of 5% or more of the Outstanding Company Stock and 5% or more of
the Outstanding Company Voting Securities.

 

A-2

--------------------------------------------------------------------------------


 

“Date of Termination” shall mean the date specified in the Notice of Termination
(which, in the case of a termination by the Company, shall not be less than 30
days (except in the case of a termination for Cause) and, in the case of a
termination by the Executive, shall not be less than 15 days nor (without the
consent of the Company) more than 60 days, respectively, from the date such
Notice of Termination is given); provided, however, that if the Executive’s
employment is terminated for Disability, the Date of Termination shall be 30
days after Notice of Termination is given (provided that the Executive shall not
have returned to the full-time performance of the Executive’s duties during such
30-day period). The Company and the Executive shall take all steps necessary
(including with regard to any post-termination services by the Executive) to
ensure that any termination under this Agreement constitutes a “separation from
service” within the meaning of Section 409A of the Code, and notwithstanding
anything contained herein to the contrary, the date on which such separation
from service takes place shall be the “Date of Termination.”

 

“Disability” shall mean a termination of employment as a result of the
Executive’s incapacity due to physical or mental illness, the Executive shall
have been absent from the full-time performance of the Executive’s duties with
the Company under this Agreement for a period of six consecutive months, the
Company shall have given the Executive a Notice of Termination for Disability,
and, within 30 days after such Notice of Termination is given, the Executive
shall not have returned to the full-time performance of the Executive’s duties
under this Agreement.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Good Reason” shall mean the occurrence (without the Executive’s written
consent, which he may withhold in his sole discretion) of any one of the
following material adverse changes to the Executive’s employment relationship
with the Company: (i) a  reduction in the amount of the Executive’s Annual Base
Salary, (ii) a reduction in the amount of the Executive’s Target Bonus
Opportunity, (iii) a material diminution in the Executive’s duties or
responsibilities, (iv) the Executive is required by the Board to report to
anyone other than the Board, (v) any failure by the Board to nominate the
Executive for reelection as a member of the Board, (vi) the Executive is removed
or not appointed or reappointed by the Board as the Chief Executive Officer of
the Company, except pursuant to a termination of the Executive’s employment
under this Agreement, (vii) the Executive is required by the Board to relocate
to a principal place of work that is more than 50 miles from any material
property of the Company or any of its subsidiaries, (viii) the Board elects or
appoints an equal or higher ranking officer to the Executive (including a
co-chief executive officer) to perform any material part of the Executive’s
duties under this Agreement (other than a Chairman), (ix) the Executive’s title
is diminished from that as Chief Executive Officer, (x) the Company fails to pay
or provide to the Executive when due any material amount owed to him under this
Agreement or any material employee benefits that are required to be provided to
him pursuant to this Agreement, or (xi) any successor in interest to all or
substantially all the assets or business of the Company (whether pursuant to a
sale, merger, exchange, consolidation, or reorganization transaction) fails or
refuses, at the closing of the transaction, to assume in writing this Agreement
and agree to perform all the obligations of the Company under it, unless such
assumption occurs by operation of law.  The Executive’s continued employment
shall not constitute consent to, or a

 

A-3

--------------------------------------------------------------------------------


 

waiver of rights with respect to, any act or failure to act constituting Good
Reason under this Agreement, provided, however, that the Executive shall not
have reason to terminate his employment with the Company for Good Reason
pursuant to this Agreement unless, (A) the Executive shall have provided the
Company with written notice of the occurrence of the event constituting Good
Reason within 90 days after the occurrence of such event and, if the event is
curable, the Company shall have failed to cure such event within 30 days
following receipt of such written notice and (B) if the event is not cured by
the Company within the prescribed cure period, the Executive provides Notice of
Termination to the Company within 180 days after the date on which the event
giving rise to such Good Reason occurred.

 

“Investor” means any of 734 Agriculture, LLC; 734 Citrus Holdings, LLC; 734
Investors, LLC; any member of 734 Agriculture, LLC or 734 Investors, LLC; and
any person (other than the Company and its consolidated subsidiaries) that is
controlled by 734 Agriculture, LLC, 734 Investors, LLC, or any of their
respective members or subsidiaries (or by any Group controlled by one or more of
the foregoing persons, whether acting individually or in concert).

 

“Notice of Termination” shall mean written notice that (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the Date of Termination is other than the
date of receipt of such notice, specifies the Date of Termination. The failure
by the Executive or the Company to set forth in the Notice of Termination any
fact or circumstance that contributes to a showing of Good Reason or Cause shall
not waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s respective rights
hereunder.

 

A-4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RELEASE OF CLAIMS

 

THIS RELEASE OF CLAIMS (this “Release”) is executed and delivered by Clayton G.
Wilson (the “Executive”) to Alico, Inc., a Florida corporation (together with
its successors, the “Company”).

 

In consideration of the agreement by the Company to provide the Executive with
the rights, payments and benefits under the Employment Agreement between the
Executive and the Company dated April 20, 2015 (the “Employment Agreement”), the
Executive hereby agrees as follows:

 

Section 1. Release and Covenant.  The Executive, of his own free will,
voluntarily and unconditionally releases and forever discharges the Company, its
subsidiaries, parents, affiliates, their directors, officers, employees, agents,
stockholders, successors and assigns (both individually and in their official
capacities with the Company) (the “Company Releasees”) from, any and all past or
present causes of action, suits, agreements or other claims which the Executive,
and his dependents, relatives, heirs, executors, administrators, successors and
assigns who are claiming through him, has or may hereafter have from the
beginning of time to the date hereof against the Company or the Company
Releasees upon or by reason of any matter, cause or thing whatsoever arising out
of his employment by the Company and the cessation of said employment or any
claim for compensation, and including, but not limited to, any alleged violation
of the Civil Rights Acts of 1964 and 1991, the Equal Pay Act of 1963, the Age
Discrimination in Employment Act of 1967, the Rehabilitation Act of 1973, the
Employee Retirement Income Security Act of 1974, the Older Workers Benefit
Protection Act of 1990, the Americans with Disabilities Act of 1990, and any
other federal, state or local law, regulation or ordinance, or public policy,
contract or tort law having any bearing whatsoever on the terms and conditions
of employment or termination of employment.  Notwithstanding the foregoing, this
Release shall not, and is not intended to, waive or release any claim the
Executive or any of his heirs, relatives, dependents, executors, administrators,
successors or assigns has (a) under any directors or officers insurance policy
under which the Executive is covered; (b) for payment of vested benefits under
any employee benefit or welfare plan of the Company or its affiliates in which
the Executive was a participant on the effective date of the termination of his
employment by the Company, (c) for indemnification under statutory corporate
law, the Bylaws and Articles of Incorporation of the Company or any of its
subsidiaries, and the Indemnification Agreement executed by the Executive and
the Company, and (d) for payment of the benefits, compensation, and reimbursable
expenses set forth under Section 11 of the Employment Agreement or under the
Indemnification Agreement.

 

Section 2. Due Care.  The Executive acknowledges that he has received a copy of
this Release prior to its execution and has been advised hereby of his
opportunity to review and consider this Release for 21 days prior to its
execution. The Executive further acknowledges that he has been advised hereby to
consult with an attorney prior to executing this Release. The Executive enters
into this Release having freely and knowingly elected, after due consideration,
to execute this Release and to fulfill the promises set forth herein. This
Release shall be revocable by the Executive during the 7-day period following
its execution, and shall not become

 

B-1

--------------------------------------------------------------------------------


 

effective or enforceable until the expiration of such 7-day period. In the event
of such a revocation, the Executive shall not be entitled to the consideration
for this Release set forth above.

 

Section 3. Nonassignment of Claims; Proceedings.  The Executive represents and
warrants that there has been no assignment or other transfer of any interest in
any claim which the Executive may have against the Company or any of the Company
Releasees. The Executive represents that he has not commenced or joined in any
claim, charge, action or proceeding whatsoever against the Company or any of the
Company Releasees arising out of or relating to any of the matters set forth in
this Release. The Executive further agrees that he will not seek or be entitled
to any personal recovery in any claim, charge, action or proceeding whatsoever
against the Company or any of the Company Releasees for any of the matters set
forth in this Release.

 

Section 4. Reliance by Executive.  The Executive acknowledges that, in his
decision to enter into this Release, he has not relied on any representations,
promises or agreements of any kind, including oral statements by representatives
of the Company or any of the Company Releasees, except as set forth in this
Release and the Employment Agreement.

 

Section 5. Nonadmission.  Nothing contained in this Release will be deemed or
construed as an admission of wrongdoing or liability on the part of the Company
or any of the Company Releasees.

 

Section 6. Communication of Safety Concerns.  Notwithstanding any other
provision of this Release, the Executive remains free to report or otherwise
communicate any nuclear safety concern, any workplace safety concern, or any
public safety concern to the Nuclear Regulatory Commission, United States
Department of Labor, or any other appropriate federal or state governmental
agency, and the Executive remains free to participate in any federal or state
administrative, judicial, or legislative proceeding or investigation with
respect to any claims and matters not resolved and terminated pursuant to this
Release.  With respect to any claims and matters resolved and terminated
pursuant to this Release, the Executive is free to participate in any federal or
state administrative, judicial, or legislative proceeding or investigation if
subpoenaed.  The Executive shall give the Company, through its legal counsel,
notice, including a copy of the subpoena, within 24 hours of receipt thereof.

 

Section 7. Governing Law.  This Release shall be interpreted, construed and
governed according to the laws of the State of Florida, without reference to
conflicts of law principles thereof.

 

THIS RELEASE OF CLAIMS is executed by the Executive and delivered to the Company
on                                                          .

 

 

 

 

EXECUTIVE

 

 

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

AFFILIATES OF CLAYTON G. WILSON

 

734 Investors, LLC

Bonnet Lake Partnership

Citizens Bank and Trust

Citrus Marketing Services, Inc.

CGW Holdings, LLC

Cooperative Producers, Inc.

Flying W, LLC

Gran Cosecha, LLC

Great Harvest Corporation

Gulf Harvesting, Inc.

Highlands County Citrus Growers Association

Latt Maxcy Harvesting, Inc.

LMC Citizens Branch, Inc.

LMC Lakeland Development, Inc.

LMC Lakeland Highlands, Inc.

LMC Leasing, LLC

LMC Rainbow Resort, Inc.

LMC Williams Road, Inc.

LMC Winter Haven, Inc.

Maximo Air, LLC

Medial Luna, LLC

Pat Wilson, Inc.

Ranch One Cooperative, Inc.

Rio Verde Ventures, LLC

Riverview Towncentre, Inc.

The Latt Maxcy Corporation

 

C-1

--------------------------------------------------------------------------------